DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one end cap being each of substantially ovular, elliptical, and tear drop shaped, and the perimeter in the cross-section of the LED light module taken in a plane substantially perpendicular to the cylindrical axis being substantially ovular of Claim 17 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:
Claim 13 lines 2-3 “two LED modules” should be --two LED light modules--
Claim 19 line 3 “first Led” should be --first LED--
Appropriate correction is required.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kokoski et al. (US 2012/0188756).
With regards to Claim 1, Kokoski et al. discloses an LED light module comprising: a first curved surface (comprising the external curved surface of portion [36], see paragraph 42 and Figure 3) extending a first length along a cylindrical axis defined by the LED light module (see Figure 2); at least one LED package [32] (see paragraph 41 and Figures 2 and 3) disposed within the LED light module so as to emit light outward from the first curved surface (see Figure 3); and a second curved surface (comprising the external surface of portion [48], see paragraph 45 and Figure 3) extending the first length along the cylindrical axis (see Figures 2 and 3), wherein the first curved surface and the second curved surface define a perimeter of the LED light module (see Figure 3), and wherein the first curved surface has a first radius of curvature and the second curved surface has a second radius of curvature (see paragraphs 42 and 45 and Figure 3).
Kokoski et al. does not explicitly disclose the first curved surface defining more than half of the perimeter of the LED light module and the first radius of curvature being greater than the second radius of curvature.  However, Kokoski et al. does disclose the first curved surface substantially comprises a half of a circumference of the LED light module (see Kokoski et al. paragraph 42 and Figure 2), the portion [48] is a semi-circular body (see Kokoski et al. paragraph 45 and Figure 3) and the width of the first curved surface is substantially larger than that of the width of portion [48] forming the second curved surface (see Kokoski et al. Figure 3).  Therefore, one of ordinary skill in the art would be able to form the first curved surface and the second curved surface such that the first curved surface defines more than half of the perimeter of the LED light module and the first radius of curvature is greater than the second radius of curvature in order to form the first curved surface wider than the second curved surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light module of Kokoski et al. to include the first curved surface defines more than half of the perimeter of the LED light module and the first radius of curvature is greater than the second radius of curvature.  One would have been motivated to do so in order to form the first curved surface wider than the second curved surface to allow for fins to be placed on the exterior surface of the LED light module second curved surface (see Kokoski et al. paragraph 45).

With regards to Claim 3, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 1.
Kokoski et al. further discloses the first curved surface has an arc angle that is less than 360⁰ (see Figure 3), and the second curved surface has an arc angle of 180⁰ or less (see paragraph 45 and Figure 3; the second curved surface of portion [48] has a substantially semicircular shape).

With regards to Claim 4, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 1.
Kokoski et al. further discloses the first curved surface comprises a transparent material (see paragraph 42 and Figure 3).

With regards to Claim 5, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 1.
Kokoski et al. further discloses a heat sink (comprising the surface of portion [48]  in contact with portion [34], see paragraph 45 and Figures 2 and 3), wherein the heat sink is in thermal communication with the second curved surface so that heat generated during the operation of the LED light module is radiated out through the second curved surface (see paragraphs 43 and 45 and Figures 2 and 3).

With regards to Claim 6, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 5.
Kokoski et al. further discloses the heat sink is housed within a cavity defined by the first curved surface and the second curved surface (see Figures 2 and 3).

With regards to Claim 7, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 1.
Kokoski et al. further discloses a circuit board [34] (see paragraph 42; the substrate [34] includes conductive pathways) and driver circuitry (see paragraph 44), wherein each of the driver circuitry and the at least one LED package [32] is at least one of electrically or mechanically coupled to the circuit board [34] (see paragraphs 42 and 44 and Figures 2 and 3).

With regards to Claim 10, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 1.
Kokoski et al. further discloses at least one end cap [18,20], the at least one end cap [18,20] comprising a coupling element (see paragraphs 39 and 40 and Figures 1 and 2).

With regards to Claim 12, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 10.
Kokoski et al. further discloses the coupling element is configured to at least one of electrically or mechanically couple the LED light module to a subsequent LED light module or to a fixture (see paragraph 49 and Figures 1 and 10).

With regards to Claim 13, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 10.
Kokoski et al. further discloses the coupling element is configured to mechanically couple the LED light module to (a) a connector configured for connecting two LED modules (see paragraph 49 and Figures 1 and 10; in the series connection between adjacent LED light modules, the coupling element of a first LED light module substantially connects with a connector of the adjacent LED light module) or (b) a fixture.

With regards to Claim 14, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 10.
Kokoski et al. further discloses the coupling element comprises an electrical contact embedded within the coupling element, wherein the LED light module is grounded via the electrical contact (see paragraph 40).

With regards to Claim 15, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 10.
Kokoski et al. further discloses the coupling element extends outward from at least one of the at least one end cap [18,20] (see Figures 1 and 2).

With regards to Claim 16, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 1.
Kokoski et al. further discloses the first curved surface is defined by an envelope [36] and the second curved surface is defined by a back cover [48] (see paragraphs 42 and 45 and Figures 2 and 3).

With regards to Claim 18, Kokoski et al. discloses a combined LED light module comprising: a first LED light module and a second LED light module (see paragraph 49 and Figure 10), wherein the first LED light module and the second LED light module are coupled to one another (see paragraph 49 and Figure 10), each of the first LED light module and the second LED light module respectively comprising: a first curved surface (comprising the external curved surface of portion [36], see paragraph 42 and Figure 3) extending a first length along a cylindrical axis defined by the LED light module (see Figure 2); at least one LED package [32] (see paragraph 41 and Figures 2 and 3) disposed within the LED light module so as to emit light outward from the first curved surface (see Figure 3); a second curved surface (comprising the external surface of portion [48], see paragraph 45 and Figure 3) extending the first length along the cylindrical axis (see Figures 2 and 3), wherein the first curved surface and the second curved surface define a perimeter of the LED light module (see Figure 3), and wherein the first curved surface has a first radius of curvature and the second curved surface has a second radius of curvature (see paragraphs 42 and 45 and Figure 3), and at least one end cap [18,20], the at least one end cap [18,20] comprising a coupling element  (see paragraphs 39 and 40 and Figures 1 and 2) the coupling element is configured to couple the LED light module to a subsequent LED light module or to a fixture (see paragraph 49 and Figures 1 and 10).
Kokoski et al. does not explicitly disclose the first curved surface defining more than half of the perimeter of the LED light module and the first radius of curvature being greater than the second radius of curvature.  However, Kokoski et al. does disclose the first curved surface substantially comprises a half of a circumference of the LED light module (see Kokoski et al. paragraph 42 and Figure 2), the portion [48] is a semi-circular body (see Kokoski et al. paragraph 45 and Figure 3) and the width of the first curved surface is substantially larger than that of the width of portion [48] forming the second curved surface (see Kokoski et al. Figure 3).  Therefore, one of ordinary skill in the art would be able to form the first curved surface and the second curved surface such that the first curved surface defines more than half of the perimeter of the LED light module and the first radius of curvature is greater than the second radius of curvature in order to form the first curved surface wider than the second curved surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light module of Kokoski et al. to include the first curved surface defines more than half of the perimeter of the LED light module and the first radius of curvature is greater than the second radius of curvature.  One would have been motivated to do so in order to form the first curved surface wider than the second curved surface to allow for fins to be placed on the exterior surface of the LED light module second curved surface (see Kokoski et al. paragraph 45).

With regards to Claim 19, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 18.
Kokoski et al. further discloses the first LED light module and the second LED light module are coupled to one another via a connector, wherein the connector is coupled to the coupling element of the first Led light module and the coupling element of the second LED light module (see paragraph 49 and Figures 1 and 10; due to the series connection between adjacent first and second LED light modules, the first and second LED light modules are substantially connected via couplings by at least portion [22]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kokoski et al. (US 2012/0188756) in view of Yoon et al. (WO 2011025235; please see attached translation for reference to pages).
With regards to Claim 2, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 1.
Kokoski et al. does not disclose the second curved surface is white or off-white so as to reduce the amount of heat absorbed by the second curved surface during the operation of the LED light module.
Yoon et al. teaches the second curved surface (comprising the outer curved surface of portion [100], see bottom of page 4 and Figure 4) is white or off-white so as to reduce the amount of heat absorbed by the second curved surface during the operation of the LED light module (see top of page 4 and middle of page 6; the outer surface of portion [100] is white, which will substantially reduce the amount of heat absorbed by the second curved surface during the operation of the LED light module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second curved surface of Kokoski et al. be white or off-white so as to reduce the amount of heat absorbed by the second curved surface during the operation of the LED light module as taught by Yoon et al.  One would have been motivated to do so in order to aid cooling of the LED light module (see Yoon et al. middle of page 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kokoski et al. (US 2012/0188756) in view of Lin (US 2014/0301081).
With regards to Claim 8, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 7.
Kokoski et al. does not disclose the plurality of LED packages are at least one of mechanically or electrically coupled to the circuit board so as to be organized into rows that are distributed on an arc defined by the circuit board.
Lin teaches the plurality of LED packages [13] are at least one of mechanically or electrically coupled to the circuit board [12] so as to be organized into rows that are distributed on an arc defined by the circuit board [12] (see paragraphs 31 and 32 and Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light module of Kokoski et al. to include the plurality of LED packages are at least one of mechanically or electrically coupled to the circuit board so as to be organized into rows that are distributed on an arc defined by the circuit board as taught by Lin.  One would have been motivated to do so in order to enhance the lighting angle or irradiating field of the LED light module (see Lin paragraph 13).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kokoski et al. (US 2012/0188756) in view of Speer et al. (US 2017/0023224).
With regards to Claim 11, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 10.
Kokoski et al. does not disclose the at least one end cap is substantially ovular, elliptical, or tear drop shaped.
Speer et al. teaches the at least one end cap is substantially ovular, elliptical, or tear drop shaped (see paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the end cap of Kokoski et al. to include a substantially ovular, elliptical, or tear drop shape as taught by Speer et al.  One would have been motivated to do so in order to provide an oval shaped gap (see Speer et al. paragraph 16) to fit the LED light module (see Speer et al. paragraph 27).

With regards to Claim 17, Kokoski et al. discloses the LED light module as discussed above with regards to Claim 1.
Kokoski et al. does not disclose in a cross-section of the LED light module taken in a plane substantially perpendicular to the cylindrical axis, the perimeter is substantially ovular.
Speer et al. teaches in a cross-section of the LED light module taken in a plane substantially perpendicular to the cylindrical axis, the perimeter is substantially ovular (see paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perimeter in a cross-section of the LED light module taken in a plane substantially perpendicular to the cylindrical axis of Kokoski et al. to be substantially ovular as taught by Speer et al.  One would have been motivated to do so in order to have a configuration required by an installation (see Speer et al. paragraph 25).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kokoski et al. (US 2012/0188756) in view of May (US 2017/0227174).
With regards to Claim 20, Kokoski et al. discloses an LED lighting fixture comprising: a first curved surface (comprising the external curved surface of portion [36], see paragraph 42 and Figure 3) extending a first length along a cylindrical axis defined by the LED light module (see Figure 2); at least one LED package [32] (see paragraph 41 and Figures 2 and 3) disposed within the LED light module so as to emit light outward from the first curved surface (see Figure 3); a second curved surface (comprising the external surface of portion [48], see paragraph 45 and Figure 3) extending the first length along the cylindrical axis (see Figures 2 and 3), wherein the first curved surface and the second curved surface define a perimeter of the LED light module (see Figure 3), and wherein the first curved surface has a first radius of curvature and the second curved surface has a second radius of curvature (see paragraphs 42 and 45 and Figure 3), and at least one end cap [18,20], the at least one end cap [18,20] comprising a coupling element  (see paragraphs 39 and 40 and Figures 1 and 2) the coupling element is configured to couple the LED light module to a subsequent LED light module or to a fixture (see paragraph 49 and Figures 1 and 10).
Kokoski et al. does not explicitly disclose the first curved surface defining more than half of the perimeter of the LED light module and the first radius of curvature being greater than the second radius of curvature.  However, Kokoski et al. does disclose the first curved surface substantially comprises a half of a circumference of the LED light module (see Kokoski et al. paragraph 42 and Figure 2), the portion [48] is a semi-circular body (see Kokoski et al. paragraph 45 and Figure 3) and the width of the first curved surface is substantially larger than that of the width of portion [48] forming the second curved surface (see Kokoski et al. Figure 3).  Therefore, one of ordinary skill in the art would be able to form the first curved surface and the second curved surface such that the first curved surface defines more than half of the perimeter of the LED light module and the first radius of curvature is greater than the second radius of curvature in order to form the first curved surface wider than the second curved surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light module of Kokoski et al. to include the first curved surface defines more than half of the perimeter of the LED light module and the first radius of curvature is greater than the second radius of curvature.  One would have been motivated to do so in order to form the first curved surface wider than the second curved surface to allow for fins to be placed on the exterior surface of the LED light module second curved surface (see Kokoski et al. paragraph 45).
Kokoski et al. does not explicitly disclose a fixture configured to have at least one LED light module installed therein; and the at least one LED light module coupled to the fixture.
May teaches a fixture configured to have at least one LED light module installed therein (see paragraph 200 and Figure 23); and the at least one LED light module coupled to the fixture (see paragraph 201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one LED module of Kokoski et al. to be included within a fixture configured to have the at least one LED light module installed therein, and the at least one LED light module coupled to the fixture as taught by May.  One would have been motivated to do so in order to support and secure the at least one LED light module for mounting (see May Abstract).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 9, the prior art of record fails to disclose or fairly suggest the circuit board has an arc angle of at least 180⁰ in combination with the limitations of the claims from which Claim 9 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Pedersen (US 8,287,144), which discloses at least an LED light module comprising a first curved surface having a first radius of curvature and a second curved surface having a second radius of curvature, the first and second curved surfaces forming a perimeter of the LED light module, and the first radius of curvature being greater than the second radius of curvature, Shuai (US 7,520,640), which discloses at least an LED light module comprising a first curved surface having a first radius of curvature and a second curved surface having a second radius of curvature, the first and second curved surfaces forming a perimeter of the LED light module, and the first radius of curvature being greater than the second radius of curvature, the first curved surface defining more than half of the perimeter of the LED light module, May (US 2017/0227174), which discloses at least an LED light module comprising a first curved surface having a first radius of curvature and a second curved surface having a second radius of curvature, the first and second curved surfaces forming a perimeter of the LED light module, and the first radius of curvature being different from the second radius of curvature, the first curved surface defining more than half of the perimeter of the LED light module, and the LEDs being disposed on a curved circuit board, Zhang (US 2014/0119001), which discloses at least an LED light module comprising a first curved surface having a first radius of curvature and a second curved surface having a second radius of curvature, the first and second curved surfaces forming a perimeter of the LED light module, and the first radius of curvature being greater than the second radius of curvature, and Hsia (US 2011/0176297), which discloses at least an LED light module comprising a first curved surface having a first radius of curvature and a second curved surface having a second radius of curvature, the first and second curved surfaces forming a perimeter of the LED light module, and a plurality of LEDs disposed in rows on a curved circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875